Execution Copy STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., Depositor CITIBANK, N.A., Trustee WELLS FARGO BANK, NATIONAL ASSOCIATION, Master Servicer and Securities Administrator EMC MORTGAGE CORPORATION, Sponsor and Company AMENDMENT NO. 2 dated as of February 17, 2010 Amending the POOLING AND SERVICING AGREEMENT among the Depositor, the Trustee, the Master Servicer, the Securities Administrator, theCompany and the Sponsor Dated as of July 1, 2006 as amended by Amendment No. 1 dated as of October 24, 2006 STRUCTURED ASSET MORTGAGE INVESTMENTS II INC. Bear Stearns Alt-A Trust,2006-5, Mortgage
